           Case 2:20-bk-10264-ER                    Doc 230 Filed 10/15/20 Entered 10/15/20 15:23:30                                      Desc
                                                     Main Document     Page 1 of 7



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
 Email Address

 Aram Ordubegian (SBN 185142)
 M. Douglas Flahaut (SBN 245558)
 Christopher K.S. Wong (SBN 308048)
 ARENT FOX LLP
 555 West Fifth Street, 48th Floor
 Los Angeles, CA 90013-1065
 Telephone:     213.629.7400
 Facsimile:     213.629.7401
 Email:         aram.ordubegian@arentfox.com
                douglas.flahaut@arentfox.com
                christopher.wong@arentfox.com
        Individual appearing without an attorney
        Attorneys for Debtor and Debtor-in-Possession

                                            UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                        CASE NO.: Case No. 2:20-bk-10264-ER

                                                                               CHAPTER: 11
 450 S. WESTERN, LLC, a California Limited Liability
 Company,
                                                                               NOTICE OF LODGMENT OF ORDER IN
                                                                               BANKRUPTCY CASE RE: (title of motion1):

                                                                  STIPULATION BETWEEN THE DEBTOR-IN-
                                                                  POSSESSION AND OFFICIAL COMMITTEE OF
                                  Debtor and Debtor-in-Possession UNSECURED CREDITORS TO SET HEARING ON:
                                                                  MOTION TO APPROVE STIPULATION REGARDING
                                                                  COMPENSATION OF CBRE, INC [Dkt. No. 185]


PLEASE TAKE NOTE that the order titled ORDER GRANTING MOTION TO APPROVE STIPULATION REGARDING
COMPENSATION OF CBRE, INC.
was lodged on (date) 10/15/2020                   and is attached. This order relates to the motion which is docket number 185.




1
    Please abbreviate if title cannot fit into text field.
              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                             F 9013-3.1.PROOF.SERVICE
AFDOCS/21092544.1
Case 2:20-bk-10264-ER   Doc 230 Filed 10/15/20 Entered 10/15/20 15:23:30   Desc
                         Main Document     Page 2 of 7




              ATTACHMENT
                Case 2:20-bk-10264-ER        Doc 230 Filed 10/15/20 Entered 10/15/20 15:23:30               Desc
                                              Main Document     Page 3 of 7


                   1    Aram Ordubegian (SBN 185142)
                        M. Douglas Flahaut (SBN 245558)
                   2    Christopher K.S. Wong (SBN 308048)
                        ARENT FOX LLP
                   3    555 West Fifth Street, 48th Floor
                        Los Angeles, CA 90013-1065
                   4    Telephone:    213.629.7400
                        Facsimile:    213.629.7401
                   5    Emails:       aram.ordubegian@arentfox.com
                                      douglas.flahaut@arentfox.com
                   6                  christopher.wong@arentfox.com

                   7    General Bankruptcy and Restructuring Counsel for
                        Debtor and Debtor-In-Possession
                   8
                                                UNITED STATES BANKRUPTCY COURT
                   9
                                                 CENTRAL DISTRICT OF CALIFORNIA
                10
                                                         LOS ANGELES DIVISION
                11

                12      In re                                             Case No. 2:20-bk-10264-ER

                13      450 S. WESTERN, LLC, a California                 Chapter 11
                        Limited Liability Company,
                14                                                        ORDER GRANTING MOTION TO
                                                                          APPROVE STIPULATION REGARDING
                15                         Debtor and Debtor-in-          COMPENSATION OF CBRE, INC.
                                           Possession
                16                                                        Hearing
                                                                          Date: October 14, 2020
                17                                                        Time: 10:00 a.m.
                                                                          Place: Courtroom 1568
                18                                                               255 E. Temple St.
                                                                                 Los Angeles, CA 90012
                19

                20              IN THIS DISTRICT, AT LOS ANGELES, CALIFORNIA, ON THE DATE
                21     INDICATED BELOW:
                22              The Court has reviewed and considered the Motion to Approve Stipulation Regarding
                23     Compensation of CBRE, Inc. [Dkt. No. 185] (the “Motion”) filed by 450 S. Western, LLC, as debtor
                24     and debtor-in-possession in the above-captioned chapter 11 case (“450 S. Western” or “Debtor”);
                25     the notice of the Motion [Dkt. No. 186]; the Declaration of Richard J. Laski annexed to the Motion
                26     (the “Laski Declaration”); the opposition to the Motion filed by the Official Committee of
                27     Unsecured Creditors [Dkt. No. 217] (the “Opposition”); the stipulation entered into by the Debtor
                28     and the Committee setting hearing on the Motion [Dkt. No. 222] and the order approving thereof
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES                                                                                                               2
                       AFDOCS/23007092.1
                Case 2:20-bk-10264-ER         Doc 230 Filed 10/15/20 Entered 10/15/20 15:23:30                 Desc
                                               Main Document     Page 4 of 7


                   1   [Dkt. No. 224]; the statements of counsel made at the above-captioned hearing; and the entire record

                   2   in this case.

                   3           Based upon such review and consideration, the Court granted the Motion and adopted its

                   4   tentative ruling (the “Tentative Ruling”), and those findings and conclusions are incorporated into

                   5   this Order. Having determined and found that the record establishes good, sufficient, and just cause

                   6   for granting the Motion,

                   7           IT IS HEREBY ORDERED THAT:

                   8           1.      The Motion is GRANTED in its entirety and the Opposition is overruled.

                   9           2.      The Stipulation, a copy of which is attached to the Laski Declaration as Exhibit 1,

                10     is APPROVED as being in the best interest of the estate and an exercise of the Debtor’s reasonable

                11     business judgment.

                12             3.      The Stipulation entered into by the parties is a good faith settlement and that the

                13     order approving the same is binding on the estate and all creditors and parties-in-interest;

                14             4.      The Debtor is authorized to execute any and all documents, make the payments

                15     contemplated in the Stipulation, and take any and all actions necessary to effectuate the Stipulation.

                16                                                     ###

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW                                                       -2-
  LOS ANGELES
                                                                                                                                3
                       AFDOCS/23007092.1
        Case 2:20-bk-10264-ER                     Doc 230 Filed 10/15/20 Entered 10/15/20 15:23:30                                      Desc
                                                   Main Document     Page 5 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Arent Fox LLP, Gas Company Tower, 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF LODGMENT OF ORDER IN
BANKRUPTCY CASE will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/15/2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL: On (date)                         , I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)            , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 10/15/2020                  AYLIN SOOKASSIANS                                                  /s/ Aylin Sookassians
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21859689.1
        Case 2:20-bk-10264-ER                     Doc 230 Filed 10/15/20 Entered 10/15/20 15:23:30                                      Desc
                                                   Main Document     Page 6 of 7


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Jesse S Finlayson on behalf of Creditor Philmont Management, Inc.
jfinlayson@ftrlfirm.com, bmendoza@ftrlfirm.com

M Douglas Flahaut on behalf of Attorney Arent Fox LLP
flahaut.douglas@arentfox.com

M Douglas Flahaut on behalf of Debtor 450 S. Western, LLC, a California limited liability company
flahaut.douglas@arentfox.com

Maria L Garcia on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
Maria.L.Garcia@lewisbrisbois.com

Amy L Goldman on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
Amy.Goldman@lewisbrisbois.com

Jeffrey T Gwynn on behalf of Creditor New Creation Engineering and Builders, Inc.
jgwynn@vervelaw.com

Mark S Horoupian on behalf of Interested Party Courtesy NEF
mhoroupian@sulmeyerlaw.com, mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Christian T Kim on behalf of Interested Party Christian Kim
ckim@dumas-law.com, ckim@ecf.inforuptcy.com

Richard J Laski (TR)
rlaski@wilshirellc.com

John P Lee on behalf of Creditor One Stop Financial Consulting, Inc.
jlee@kspllaw.com, admin@kspllaw.com

John P Lee on behalf of Creditor Richvest Asset Holdings, LLC.
jlee@kspllaw.com, admin@kspllaw.com

Won Lee on behalf of Attorney Square Mixx LA, Inc.
dlee@metallawgroup.com

Won Lee on behalf of Attorney Eunice Y. Tak
dlee@metallawgroup.com

Kenderton S Lynch on behalf of Creditor Evergreen Capital Assets, LP
kenlynchlaw@aol.com

Kenderton S Lynch on behalf of Interested Party Courtesy NEF
kenlynchlaw@aol.com

David W. Meadows on behalf of Creditor G 450 LLC
david@davidwmeadowslaw.com

David W. Meadows on behalf of Creditor G 450, LLC, Pontis Capital, LLC, and Five West Capital, LP
david@davidwmeadowslaw.com

David W. Meadows on behalf of Interested Party Courtesy NEF
david@davidwmeadowslaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21859689.1
        Case 2:20-bk-10264-ER                     Doc 230 Filed 10/15/20 Entered 10/15/20 15:23:30                                      Desc
                                                   Main Document     Page 7 of 7


Juliet Y Oh on behalf of Interested Party Admire Capital Lending, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Juliet Y Oh on behalf of Interested Party Belmont Two Investment Holdings, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Juliet Y Oh on behalf of Interested Party Courtesy NEF
jyo@lnbrb.com, jyo@lnbrb.com

Aram Ordubegian on behalf of Attorney Arent Fox LLP
ordubegian.aram@arentfox.com

Aram Ordubegian on behalf of Debtor 450 S. Western, LLC, a California limited liability company
ordubegian.aram@arentfox.com

Sagar Parikh on behalf of Creditor SoCal Lien Solutions, LLC
SP@BeverlyHillsLawCorp.com

Amelia Puertas-Samara on behalf of Debtor 450 S. Western, LLC, a California limited liability company
itcdbgc@edd.ca.gov, itcdgc@edd.ca.gov

Dean G Rallis, Jr on behalf of Interested Party Courtesy NEF
drallis@hahnlawyers.com,
marias@hahnlawyers.com;mpham@hahnlawyers.com;drallis@ecf.courtdrive.com;drallis@ecf.inforuptcy.com

Victor A Sahn on behalf of Interested Party Courtesy NEF
vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@e
cf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com

Lovee D Sarenas on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
lsarenas@sklarkirsh.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Christopher K.S. Wong on behalf of Debtor 450 S. Western, LLC, a California limited liability company
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Felix T Woo on behalf of Creditor SINO-US INVESTMENT AND MANAGEMENT CONSULTANT LIMITED
fwoo@ftwlawgroup.com, admin@ftwlawgroup.com

Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/21859689.1
